PETROPLUS, JUDGE:
The Fairmont Times and West Virginian, a newspaper of Fair-mont, West Virginia, filed a notice of claim for the publication of a legal advertisement which ran in the newspaper in December, 1971, relating to corporations which were delinquent in the payment of their corporate license fees to the State. The bill for the publication was originally sent to the Attorney General’s office rather than to the Governor’s office. The error was later rectified and repeated efforts to collect from the Governor’s office met with no response. The legal advertisement was published under the provisions of Chapter 12, Article 12, Section 68 of the West Virginia Code and was duly authorized by law.
The amount of the claim is in the amount of $210.00 and the Respondent in its Answer admits that the invoice was not paid because of an error and misunderstanding between the parties. After the funds for the fiscal year 1971-1972 had been exhausted the bill could not be paid although at the time the bill was incurred, there were sufficient funds to pay for the publication.
Inasmuch as the Respondent admits liability to the Claimant in the amount of $210.00 and the Court being of the opinion that this is a valid contractual claim against the State, an award is accordingly made to Claimant in the amount of the claim.
Award of $210.00.